Citation Nr: 0810605	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  07-37 881	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1999 Board of Veterans Appeals decision which 
denied service connection for chronic low back disability.  

(Additional issues of entitlement to service connection for 
erectile dysfunction, whether new and material evidence has 
been presented to reopen a previously denied claim of 
entitlement to service connection for a stomach disorder, 
whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral leg and foot disorder (other than 
metatarsalgia of the right foot), entitlement to an initial 
increased disability rating in excess of 10 percent for 
metatarsalgia of the right foot, and whether a retroactive 
payment for an award of service connection for a low back 
disorder was correctly calculated are the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The moving party had active service from February 18, 1980, 
to June 27, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a Board 
decision dated in September 1999 which denied service 
connection for a chronic low back disability.  


FINDINGS OF FACT

1.  In a September 15, 1999, decision, the Board denied 
service connection for a chronic low back disability.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the 1999 Board 
decision, the legal or factual basis of such allegations, and 
why the result would have been manifestly different but for 
the alleged error.  


CONCLUSION OF LAW

The moving party's allegation of CUE in the September 1999 
Board decision fails to meet the threshold requirements for 
revision of the Board decision on the grounds of CUE.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.1403, 20.1404 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law in November 2000 and 
subsequently codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2007).  Specifically, the VCAA and its implementing 
regulations contain provisions relating to VA's duties to 
notify and to assist a claimant in developing a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that reversal or revision of prior decisions 
due to CUE is not a claim, but a collateral attack on a prior 
decision.  Thus, one requesting such reversal or revision is 
not a claimant within the meaning of the VCAA and, 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling.  

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  

Examples of situations that are not CUE are:  (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) the Secretary's failure 
to fulfill the duty to assist; (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior...decision."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  Subsequently developed evidence 
may not be considered in determining whether error existed in 
a prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 243 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision to CUE.  38 C.F.R. § 20.1411(a).  

The moving party and his representative assert that the Board 
erred in failing to adequately consider the medical records 
from the VA Medical Center in Richmond, Virginia, Union 
Memorial Hospital, and the University of Virginia Hospital 
indicating treatment for a back disorder.  

The Board notes that review of the 1999 decision included 
consideration of various private and VA medical records 
between 1990 and 1997, showing the moving party was treated 
on several occasions for complaints of low back pain and was 
diagnosed with minimal degenerative disc disease of the L5 - 
S1 level.  Specific reference was made to a September 1990 
medical report showing that the moving party received 
treatment for sclerosis at the L5 - S1 level and chronic back 
strain and that he had been involved in a motor vehicle 
accident in May 1990.  Two private physicians' statements, 
dated in September 1990 and October 1990, contained the 
advisory comment that the moving party be excused from active 
duty in the Reserves and from performing tasks including 
lifting due to back symptoms.  

The Board notes that the medical records from the moving 
party's several months of active duty for training do not 
show any treatment for the back complaints.  While some post 
service medical reports over a decade later noted that he 
reported onset of chronic back pain in service, there is no 
indication from any qualified health care professional that 
any current low back problem was related with the moving 
party's several months of active duty in 1980.  

The Board observes that the moving party and his 
representative have failed to state how any alleged error in 
the Board's adjudication of the appeal would have manifestly 
changed the outcome when it was made.  As noted above, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  It is critical to note that at the time of the 
Board decision, there was no competent medical opinion of 
record relating any back disability at that time to the 
moving party's several months of active service during his 
active duty for training in 1980.  Accordingly, in view of 
the fact that the moving party has failed to comply with 
38 C.F.R. § 20.1404(b) with respect to the allegation of CUE 
in the September 1999 Board decision, the claim must be 
dismissed.  


ORDER

The motion for revision or reversal of the September 1999 
Board decision, on the grounds of CUE, is dismissed without 
prejudice to refiling.  



	                        
____________________________________________
	V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



